DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
1. Applicants have cancelled claims 1, 10, 14, 17-21, 118 and 119, accordingly, the rejection of said claims are moot.
2. Claims 114-117 have been amended, however while claims 114-117 were previously indicated as allowable, Applicant’s amendments to claims 114-117 would necessitate the 103 rejections below.
6. Claims 114-117 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 114-117 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (2013, Insect Biochem. Mol. Biol., Vol. 43, pgs. 867-878) in view of Alphey L. (WO 2005/042751 A1, published 5/12/2005).
Claim Interpretation: while claims 114-117 recite SEQ ID Nos 25-28 respectively, the amended claim language is in the alternative “or” and thus the claims encompass using WD0631/WD0632 or CidAwPip and CidBwPip, rather than the sequences set forth in the SEQ ID NOs. Accordingly, Beckamann teaches the alternative combinations below, which are not limited to a specific SEQ ID NO as embraced by the claims.
Regarding claims 114-117, Beckmann et al. teach a genetically modified arthropod (a mosquito- A. aegypti) comprising a bacterial operon encoding a cytoplasmic incompatibility factor (WPIP0282) and wherein said WPIP0282 is a likely candidate for the reduction in viable offspring via cytoplasmic incompatibility (CI) (see Abstract, Introduction and Fig. 6).
	Regarding CI, Beckmann teaches:
Cytoplasmic incompatibility (CI) is a conditional sterility induced by the bacterium Wolbachia pipientis that infects reproductive tissues in many arthropods. Although CI provides a potential tool to control insect vectors of arthropod-borne diseases, the molecular basis for CI induction is unknown. (Abstract lines 1-3), and
 “CI occurs when sperm from Wolbachia-infected males fertilize eggs from uninfected females. Clark et al. (2003) suggest that during development in Wolbachia-infected testes, spermatocytes acquire a Wolbachia strain-specific modification that can be rescued if the male pronucleus matures in cytoplasm of eggs infected with the same (compatible) strain of Wolbachia. However, if a modified sperm matures in cytoplasm of eggs from uninfected females, the modification cannot be corrected, and developing embryos show disruptions in cell cycle synchrony (Serbus et al., 2008; Callaini et al., 1997); in diploid insects such as mosquitoes, eggs from a CI cross fail to hatch. CI is complex, and in Culex pipiens mosquitoes, 17 different cytotypes have been described, with both unidirectional and bidirectional mating incompatibilities among mosquitoes from different geographical locations (Laven, 1967).” (pg. 867 col. 2 parag. 2).
	Beckman teaches that the operon is from Wolbachia (pg. 875, section 3.7).
	Beckman teaches that the operon can be from WD0631 and WD0632 (pg. 872 section 3.4).
	Beckman teaches that the operon can be wPip 0282 and 0283 (ie. CidA and CidB) or combinations of said operons (see Fig. 3A, reproduced below and Fig. 7).

    PNG
    media_image1.png
    206
    879
    media_image1.png
    Greyscale

	Regarding the new limitation that the operon encode at least two CI factors, Beckmann teaches that:
“Intriguingly, wPip_0282/0283 operons occur only in insect-associated, CI-inducing Wolbachia, and map to genomic regions characterized by mobile genomic elements, ankyrin repeats, and WO phage genes” (pg. 868 col. 1 parag. 2 last four lines),
“wPip_0282 is part of a conserved, two gene operon that has undergone gene duplication” (pg. 872 Section 3.4 title),
“Thus, in the genomes of wPip (Pel) and wMel, the 0282/0283 and 0631/0632 gene pairs are homologous and arranged in the same order.” (pg. 872 col. 2 parag. 1 lines 4-6); and
“We demonstrated by RT-PCR that wPip_0282 is transcribed with wPip_0283 as a polycistronic mRNA, as are the more divergent wPip_0294/0295 pair” (pg. 877 col. 1 parag. 2 lines 1-3).
	Thus Beckman teaches that CI functionality results from the operon expressing a pair of CI factors and that this exists only in CI-inducing Wolbachia. 

	 Beckmann does not teach: 
	(i) a promoter operably linked to the operon.

	(i) Regarding operably linking a promoter to an operon, Alphey L. teaches operably linking a promoter to an operon (pg. 4 line 10) when that operon encodes a lethal function to control insect viability (pg. 4 lines 3-4) and pg. 1 parag. 2).
	Regarding claim 18, Alphey teaches that in a preferred embodiment the parasitic organism (insect) is killed with 100% reliability (pg. 15 parag. 4).
	Thus at the time of filing it would have been prima facie obvious to modify the teachings of Beckmann regarding a genetically modified arthropod with the teachings of Alphey regarding operably linking an operon to a promoter to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Alphey teaches that operably linking an operon to a promoter is a preferred way to control insect viability. Further it was routine and known in the art that the function of a promoter is to promote transcription of a linked nucleic acid sequence, thus operably linking the operon of Beckmann would be obvious.
	There would have been a reasonable expectation of success that the operon of Beckmann could be operably linked to a promoter since Alphey teaches as such and linking nucleic acid sequences to a promoter was routine in the art at the time of filing. 
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
	Applicant’s argue in amendment that they have cancelled claims 1, 10, 14 and 17-21.

	Examiner’s Response
Claims 114-117, while reciting SEQ ID Nos 25, 26, 27 and 28, respectively, do not limit the claimed genetically modified arthropod to said SEQ ID NOs, but rather, encompass the alternative embodiment (the "or" limitation") of comprising only the genes, for example, CidAwPip and CidBwPip, which are not limited to a SEQ ID NO.

Conclusion
No claims are allowed. SEQ ID Nos: 25-28 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632